APPROPRIATION — REGIONAL EDUCATION CENTERS Regional education service centers established pursuant to the Prescriptive Teaching Act of 1974 are not entitled to be allocated funds designated by Section 22 of House Bill 1410, First Session, Thirty-fifth Legislature (1975), for new special education classes.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: May the flat grant for new special education classes based on Five Thousand Dollars ($5,000.00) per class provided by Section 22 of HB 1410, First Session, Thirty-fifth Legislature be allocated to regional education service centers established pursuant to 70 O.S. 1210.271 [70-1210.271] (1974), et seq? Section 22 of House Bill 1410 First Session, Thirty-fifth Legislature (1975) provides, in pertinent part. as follows: "A. It is the intention of the Legislature that, of the funds allocated in Section 6 for New Special Education Classes and Classes for Gifted Children, the sum of One Million Dollars ($1,000,000.00) shall be used to establish new classes or additional classes in excess of those currently in operation. If a school district qualifies under the rules and regulations which the State Board of Education is hereby authorized to promulgate, such districts shall be allocated Five Thousand Dollars ($5,000.00) per class whether the school districts are receiving funds by allocation pursuant to 70 O.S. 18-112 [70-18-112] (1971), or otherwise. Additional classes shall be interpreted as the addition of new sections of classes currently in operation in the public schools even though they be in the same area of special education now operative in the respective schools." Title 70 O.S. 1210.271 [70-1210.271] (1974), et seq., the Prescriptive Teaching Act of 1974, provides for regional education service centers to assist local school districts in evaluating students and prescribing individualized learning plans. The purpose of the Act is stated in Section 70 O.S. 1210.272 [70-1210.272] which provides as follows: "The purpose of this act is: "(a) to expand the services of the present evaluation and prescriptive units, add additional units, personnel, and certain selected material to ensure that a student with a particular learning difficulty or exception will receive proper screening, diagnosis, and prescription to assist the student in overcoming said difficulty or exception in order that he may reach his maximum potential; "(b) to provide a screening program for all students K-6, to be completed over a two-year period; and "(c) to provide that in subsequent years educational screening shall be administered to each kindergarten, first and second grade student in every school district in the state.  "It is not the intent of this act to supplant present or future special education appropriations or to reduce the number of present or proposed special education classes.  "It is intended by this act that the State of Oklahoma meet its responsibility to ensure that every student in the public schools throughout the state has an opportunity to achieve his highest level of learning for the benefit of his future life in society." (Emphasis added) The services to be provided to local school districts by the centers are detailed in Section 70 O.S. 1210.275 [70-1210.275] and include assistance in the following areas: student appraisal, media and equipment, individualized learning plans, and staff development programs.  Your question calls for a determination of whether the term "new special education classes" as used in House Bill 1410, supra, includes the services provided by the regional education service centers. Webster's Third New International Dictionary states the following definition of the term "class": "A body of students meeting regularly to study the same subject under the guidance of an instructor . . . " A "new special education class" as used in Section 22 of House Bill 1410 should be construed as essentially a collection of students assigned to a special education teacher on a regular basis. We find no provision in the Prescriptive Teaching Act of 1974 which contemplates the adding of new classes or new class sections as the result of the services performed by the regional education service centers. Rather, the services specified are more in the nature of consultative and related assistance to the special education classroom teachers. Moreover, the language of Section 1210.272 underlined above indicates that the services provided by the regional education service centers are separate from the programs contemplated by appropriations for new special education classes.  Further, we would point out that Section 6 of House Bill 1410 provides a schedule of line items for allocation of appropriated funds with One Million, One Hundred Fifty-four Thousand, Five Hundred Thirty Dollars ($1,154,530.00) designated for new special education classes and classes for gifted children and Two Million, Fifty Thousand Dollars ($2,050,000.00) designated separately for prescriptive teaching centers.  The legislative intent is apparent therefore that the state funding of the regional education service centers established under the Prescriptive Teaching Act of 1974 is to come from the specific line item for such purpose rather than line items for new special education classes. It is further apparent that the services provided by the service centers do not include the adding of new special education classes as distinguished from evaluating individual students and providing consultative and other assistance to school district personnel. The Five Thousand Dollar ($5,000.00) allocation for new special education classes is based on the providing of new classes, not the number or qualifications of professional personnel utilized. It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Regional education service centers established pursuant to the Prescriptive Teaching Act of 1974 are not entitled to be allocated funds designated by Section 22 of House Bill 1410, First Session, Thirty-fifth Legislature (1975), for new special education classes.  (Joe C. Lockhart)